DECISION AND OPINION
This Cause is a dispute between the Plaintiffs and the Defendants over the succession to the title of “ILAOA”, and the ownership of land belonging to the Ilaoa family, and certain lands purchased by Ilaoa Tuiloua, father of the Defendants.
The hearing commenced at Leone on the 7th day of February, 1902, and lasted during the 8th, 11th, 12th and 13th of February, when the case was further regularly adjourned from time to time.
The dispute concerning the title of “ILAOA” is within the jurisdiction of the District Court, but as there is also in the complaint a prayer to settle and quiet the title to certain lands, the High Court was ordered to convene by Precept issued by Captain U. Sebree, U.S.N., Commandant of the United States Naval Station, Tutuila, President of the High Court.
The Plaintiffs claim they are the rightful heirs of “ILAOA”, and have, under their alleged right, appointed one Fanene, of Nuuuli, to hold the title of “ILAOA”. They also claim that they are the owners of land situate in Leone and called “Fogavai”; and they also ask the Court to grant a decree adjudging them to be the owners of a piece of land *40called “Laolao”, which was purchased by Ilaoa Tuiloua, and which is the possession of the Defendants.
The Defendants claim that they are the true sons of Ilaoa Tuiloua, and have the right, adverse to the Plaintiffs, of appointing a member of the family to the title of “ILAOA”, and, in exercise of that right, had given the title to one Lealofi; that the land “Fogavai” is vested in the holder of the title during the period he holds the name; that the land “Laolao” was private property of their father, and, upon his death, became vested in his bodily heirs.
TITLE OF ILAOA
The claim to the title was warmly contested, and there was much bitter feeling shown between the litigants and their several witnesses.
It was shown that three families, viz.: Sa Tafano, of whom luli is one, Sa Aumavae, and Sa Moefaauo, have the right to select the holder of the title of “ILAOA” and the “Ilaoa” is appointed from any of those families. It appeared that the possessor of the title gained little, if any, material advantage. He is the head of the “Aumaga”, or kava-makers, and is subject to a High Chief of Upolu, called Sagapolutele, or to Tupou, who is connected with Sogapolutele.
If the three heads of the families named met together and decided who should be the “ILAOA”, there would be no cause for the quarrels and disputes which have taken place between the Plaintiffs and the Defendants. But every member of those families alleges to have a right to interfere, and, in order to give effect to their claims, they, in some instances, disregard the regularly acknowledged head and appoint another as head of the family, thus creating interminable disputes and a variety of factions.
Whilst it is admitted that each member of the family has the right to state his opinion and make suggestions to *41the head of the family, he has not the power to arrogate to himself the right of appointment; that right alone is vested in the head of the family, who is the representative to vote and act for the family.
As long as younger members of a family assume this power, there cannot be good feeling and peace amongst the people.
It is the opinion of the Court that only the recognized heads of families should have the right to elect the holder of the title, and if there should be any dispute concerning the proper ruler of the family that dispute should be settled first, before proceeding to choose a person for the higher title.
In this case, the persons who have the authority to nominate and appoint the “ILAOA” are, Tafano, Aumavae, and Moefaauo.
On February 13th, the Defendants proposed that the parties should confer together for the purpose of adjusting their differences, and being re-united in friendship. The offer was accepted by the Plaintiffs, and, after an adjournment, the parties came into Court and announced that Fanene Ilaoa, the nominee of the Plaintiffs, withdrew all claims to the title in favor of Lealofi Ilaoa, and the surrender of the title was publicly made in the presence of the Court, and, therefore, Lealofi was adjudged to be the “ILAOA”, and all the members of the family were ordered to recognize and respect him as the head of the family.
TITLE TO LAND
When the Plaintiffs and Defendants agreed upon the “ILAOA”, they omitted to settle their disputes to the ownership of the lands, and a further adjournment was permitted to enable a settlement to be arrived at. The parties were informed that if they could not agree the Court would *42give judgment at the next session of the High Court at: Leone.
On May 2nd, the Court sat, and it was announced by the Plaintiffs that they had come to no arrangement about the lands, and that also they desired to withdraw from their agreement to acknowledge Lealofi as “ILAOA”. This the Court would not allow, and the Plaintiffs were informed that the order of the Court on February 13th would be enforced.
The land “Fogavai” is the property of the Ilaoa family, and it was ordered and adjudged that the possessor of the title shall have the right to the use and profits of the land during the time he holds the title, with no right to alienate the land.
The land “LaoJao” was purchased by the father of the Defendants, Ilaoa Tuiloua, and he and the Defendants have occupied and cultivated the land since the date of purchase without any objection or claim from other members of the Ilaoa family, or the Plaintiffs. It was a private investment of Tuiloua; but the Plaintiffs allege that he bought the land with money derived from rents of the land “Fogavai”, and the property should, therefore, be vested in them as the Defendants have had another section of land by Ilaoa Tuiloua in a similar way awarded by the Court to them in a former action.
The weight of testimony is in favor of the contention of the Defendants, and, further, shows that the holder of a title can use the produce profits and rents of any land he has an interest in by virtue of his title, in any way he wishes. He can spend the rents and use the produce without any interference or claim of the other members of the family and “a fortiore” any property he acquired for the use of his private family instead of spending the money in luxuries or such like, should vest in his bodily heirs.
*43It is therefore the opinion of the Court, and it is so ordered and adjudged, that the land “Laolao” shall be the absolute property of the Defendants, Sopoaga and Liai, and descend to their heirs, and the Plaintiffs, and all others claiming under them, are hereby perpetually enjoined from further interfering with the claim of the Defendants thereto.
Costs of Court amounting to Twenty Dollars ($20.00) are to be paid by the Plaintiffs and the Defendants in equal shares.
DATED at LEONE on this 2nd day of May, 1902.